El Juez Asociado Sr. MacLeary,'
emitió la opinión del tribunal.
Esta acción se estableció en reclamación de la suma de dos mil quinientos dollars por daños y perjuicios qne se alegó su-frió el demandante por las lesiones personales que se le oca-sionaron a consecuencia de la negligencia de la demandada. Celebrado el juicio en la corte de distrito se dictó sentencia a favor de la demandada, desestimándose la demanda e im-poniéndose las costas al demandante. Contra esa sentencia se interpuso apelación celebrándose la vista de dicho caso ante este tribunal el día 15 del pasado mes, sometiéndose el caso por los alegatos escritos que presentaron las respectivas partes. El apelante, qne fué el demandante ante la corte in*252ferior, señala tres errores que tomaremos en consideración por el orden en que lian sido presentados:
I.. Se ña alegado que la Corte de Distrito de Mayagüez co-metió error negándose a examinar las alegaciones de las par-tes y a resolver, antes de la presentación de la prueba, si los ñeeños alegados en la demanda fueron o nó debidamente nega-dos en la contestación, basta el punto de hacerse necesario presentar prueba de los mismos. Aparece de los autos que antes de presentarse la prueba el abogado del demandante presentó a la corte una moción oral en la que suplicaba a la misma que procediera de conformidad con lo' que se indica en los señalamientos de errores, a lo que la corte se negó por el fundamento de que la ley es clara al expresar que todos los hechos alegados en la demanda que no hubieran sido negados en la contestación se consideran como admitidos; siendo de opinión que es ocioso el especificar cuáles son los hechos que no han sido negados en la contestación. El demandante debi-damente tomó excepción a esta resolución del tribunal.
Es cierto que el artículo 132 de nuestro Código de Enjui-ciamiento Civil prescribe, que toda alegación esencia1, de la demanda no impugnada en la contestación se tendrá por cierta para los efectos de la acción; pero no tenemos ningún estatuto que exija a la corte inferior el designar con anteriori-dad al juicio qué hechos alegados en la demanda no han sido controvertidos en la contestación. Este artículo de nuestro Código de Enjuiciamiento Civil fue tomado de los artículos 332 y 33 del mismo Código en el Estado de Idaho, siendo una copia exacta del artículo 462 del Código de Enjuiciamiento Civil de California. La cuestión que aquí se ha presentado fué resuelta por la Corte Suprema de California hace más de cuarenta años, en el caso de Gay v. Winter.
El Juez Asociado, Sr. Sanderson, en una brillante opinión emitida en ese caso, se expresa como sigue:
“El demandante tiene derecho a que se haga una negación explí-cita de las alegaciones esenciales de la demanda, o una admisión de la veracidad de las mismas, ya sea mediante una alegación directa o de *253modo implícito. El no está obligado a proceder en perjuicio propio y juzgar por sí con respecto a la suficiencia de las negaciones, y luego ganar o perder según sea la sentencia que la corte dicte, ni está obli-gado a considerar' las malas negaciones como buenas para evitar que se' dicte una sentencia contraria sobre las mismas posteriormente en el procedimiento. Su derecho' a una negación o admisión explícita es uno substancial, que le pertenece no solamente por virtud de las terminantes prescripciones del estatuto sino también con arreglo a los claros principios de lógica que fundamentan la ciencia de las alega-ciones. Si este derecho no se concede voluntariamente por el de-mandado- y presenta -éste su contestación de conformidad con el -mismo, es deber de la corte hacer valer el dereeho de algún modo. ’ ’
En la misma página sigue la opinión como sigue:
“Cuando el demandante alega que todas las negaciones son malas y si la contestación no especifica alguna materia nueva, puede probar la suficiencia de las negaciones mediante la presentáción de una mo-ción solicitando se dicte sentencia sobre las alegaciones, o presentando una moción para que se elimine la contestación por el fundamento de que es especiosa. Si se consideran buenas algunas de las negaciones y las otras malas, puede pedir la eliminación de las mismas. Creemos que esta práctica está autorizada por el artículo cincuenta de la ley de práctica, el cual prescribe que ‘las contestaciones y defensas espe-ciosas e impertinentes, así como todo lo que en una alegación sea impertinente, redundante, o no esencial, puede ser eliminado me-diante moción según .las condiciones que la corte pueda exigir a su discreción.’ Las contestaciones que consistan de negaciones en las que no se nieguen de modo explícito las alegaciones esenciales de la demanda, resolvemos por ahora, que según el significado del estatuto son especiosas e impertinentes.”
El artículo cincuenta de la ley de práctica de California a que nos hemos referido en el párrafo anterior es idéntico al 453 del Código de Enjuiciamiento Civil de California, el cual es semejante al artículo 123 del Código de Enjuiciamiento Civil de Puerto Rico, que es como sigue:
“Las contestaciones especiosas e impertinentes, así como toda ma-teria impertinente y redundante, contenidas en una alegación, podrán no ser tenidas en consideración por la corte, a su prudente arbitrio.” (Leyes de la Sesión de 1904, página 205.)
*254Si la contestación del demandado estaba sujeta al comen-tario que de ella hizo el demandante, y éste deseaba que se dictara una resolución sobre la misma, debió baber presen-tado la cuestión a la corte en debida forma, o sea, si toda la contestación era mala y no se bacía en ella ninguna clase de defensq, pudo solicitar que se dictara sentencia sobre las ale-gaciones, y si alguna parte de la contestación era imperti-nente o redundante debió baber presentado una moción para que se eliminara, según la corte a su discreción lo creyera con-veniente, o si estimó conveniente adoptar ese medio, pudo de-jar de presentar prueba acerca de aquella parte de su deman-da que no fue debidamente contestada por el demandado, y que por consiguiente se consideró como admitida con arreglo al artículo 132.
La consideración y resolución de cuestiones de esta clase con anterioridad al comienzo del juicio no es una práctica adecuada para la corte, por no exigirla la ley, pues adoptán-dola puede prejuzgar de cierto modo el caso antes de oir la prueba. Por tanto se declara que carece de fundamento el primer error alegado.
II. El segundo y tercer señalamiento de error pueden con-siderarse conjuntamente. Agrupados en uno solo, tienen por objeto' expresar en sustancia que la corte sentenciadora co-metió error al apreciar la prueba que se le presentó durante el juicio, declarándola contradictoria y resolviendo el caso en contra del demandante por no baber presentado éste prueba suficiente que le convenciera de la abierta negligencia del de-mandado.
Las declaraciones que prestaron los diferentes testigos presentados por ambas partes eran irreconciliable y eviden-temente contradictorias. El propio demandante y sus testi-gos declararon que las lesiones se produjeron como sigue: Que el día 24 de marzo de 1910, entre 10 y 11 de la mañana, el demandante -salía de la casa de Constantino Barletta, situa-da en la calle de Méndez Yigo en Mayagüez; que el tranvía ya babía empezado su viaje bacia la Playa; que el deman-*255cLante hizo señas con la mano hacia el carro para qne se detu-viera, parando el carro como a unos dos metros antes de lle-gar a nn poste de teléfono qne allí había, entre las casas de Riera y Basora; qne el demandante hizo parar el carro y cnando puso el pie en la tabla lateral de entrada al mismo, el carro siguió de nuevo su marcha, enredándose el deman-dante en una de sus cortinas sin poder sujetarse por tanto del brazo del asiento, por lo que fue arrojado contra el pos-te, perdiendo el conocimiento debido al golpe que recibió en el lado derecho de la cara; que al pasar el carro el poste de referencia estaba a una distancia de cerca de treinta centí-metros de la tabla lateral de entrada al referido carro.
Los testigos del demandado declararon por el contrario que el demandante Rafael Torres entró aquel día al carro y se sentó en el último asiento entre dos pasajeros, un hombre y una mujer; y sin pedir que se parara el carro, saltó sobre la tabla que para entrar hay en el costado del mismo, sacó la cabeza chocando con el poste y causándose así la le-sión.
El juez de la corte, previa moción y convenio de los abo-gados de las partes, inspeccionó personalmente el sitio don-de' ocurrió el accidente, habiendo observado y expresándolo así en su opinión, que el poste en cuestión se hallaba muy cerca de la tabla que hay en el costado del carro cuando pasó el carro junto á dicho poste, pero que una persona que esté derechamente parada en la expresada tabla puede pasar sin chocar con el poste.
Estos son los hechos esenciales sobre los cuales se ha de-clarado y presentado prueba en este caso. Indudablemente que la corte sentenciadora estaba obligada a dar crédito a ciertas declaraciones y rechazar otras por ser irreconciliables y no poder ambas ser ciertas. Dicho juez estaba en mejores condiciones que ninguna otra persona que no tuviera la mis-ma oportunidad para formar una opinión sobre el particular, para resolver cuál de los testigos .era digno de crédito, por haber comparecido todos ellos ante él, pudiendo así apreciar *256su. credibilidad por su presencia, carácter, manera de declarar e interés que tuvieran en el resultado del pleito y demás cir-cunstancias con relación al caso. Desde luego que si al exa-minar la prueba este tribunal como es su deber hacerlo, encon-trara que el juez- sentenciador obró influido por parcialidad, pasión o prejuicio al apreciar la misma, o que incurrió en error manifiesto de hecho o de derecho al llegar a. su conclu-sión, no vacilaría en anular sus conclusiones de hecho y revo-car la sentencia. Pero hemos examinado cuidadosamente todas las declaraciones prestadas en el juicio según aparecen en' los autos, y considerado- detenidamente todas las circuns-tancias comprendidas en el caso, .y tío encontramos nada en la transcripción que nos justifique en resolver que la corte inferior estuvo influida por algún motivo indebido, o que in-curriera en algún error esencial al aquilatar la prueba y es-tablecer sus conclusiones de hecho, con las cuales estamos conformes; y creemos como él, que el peso de la prueba está a favor del demandado, por lo que no estamos dispuestos a modificar sus conclusiones. Por estas razones no encontra-mos fundamento alguno en el segundo y tercer señalamientos de error.
Indudablemente que la presente acción se basó en el artí-culo 1803, y en el párrafo 4o. del 1804 de nuestro Código Civil. Examinando la prueba en conjunto según la amplitud con que aparece en los autos, no encontramos base o motivo alguno para dictar una sentencia declarando que las lesiones que re-cibió el demandante fueron debidas a la falta o negligencia del demandado, o de sus agentes, dependientes o empleados; y después de un examen cuidadoso de todas las proposiciones legales que han sido citadas en las autoridades a que ambas partes han hecho referencia, y examinadas asimismo todas las razones aducidas por las mismas en sus respectivos alega-tos, somos de opinión que la sentencia de la corte inferior dictada en este caso el día 19 de septiembre de 1911, debe confirmarse en todas sus partes.

Confirmada.

*257Jueces concurrentes: Sres. Presidente Hernández y Aso-' ciados Wolf, del Toro y Aldrey.